June 08, 2012

Mr. Craig A. Morgan
Attorney at Law
718 Sunfish
Austin, TX 78734-4410
Mr. Gregory D. Jordan
Law Offices of Gregory D. Jordan
5608 Parkcrest Drive, Suite 310
Austin, TX 78731

RE:   Case Number:  10-0426
      Court of Appeals Number:  03-08-00626-CV
      Trial Court Number:  C-1-CV-07-013578

Style:      SAFESHRED, INC.
      v.
      LOUIS MARTINEZ, III

Dear Counsel:

      Today the Supreme Court corrected the Court's opinion issued April 20,
2012 in the above-referenced cause.  You may obtain a copy  of  the  opinion
at:  http://www.supreme.courts.state.tx.us/historical/recent.asp.   If   you
would  like  the  opinion  by  email,  please  contact  Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367:
      The following correction was made on page 15, footnote 6:
[FN 6] There was no evidence in this case of harassment in connection with
the firing, or of Safeshred's knowledge that firing Martinez was unlawful. 
The court of appeals, in finding legally sufficient evidence of malice,
relied primarily on evidence that Safeshred managers knew that driving the
unsafe truck loads was illegal.  But that is not the sort of conscious
indifference that alone supports a finding of malice in a case like this. 
As discussed in footnote 6, aA malice finding based on Safeshred's
knowledge of illegality would require a showing that the company knew the
loads were illegal and was aware that the law did not permit it to fire an
employee for refusing to perform an illegal act, but did sofired Martinez
anyway.  Martinez presented no such evidence.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Jeffrey D. Kyle |
|   |Ms. Dana DeBeauvoir |
|   |Ms. Deborah J. La   |
|   |Fetra               |
|   |Ms. Linda Boston    |
|   |Schlueter           |